El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
Este caso es una secuela del caso de Pueblo v. Serbía, 75 D.P.R. 394, (Snyder), (1953). El acusado y apelante íué declarado culpable de un delito de asesinato en segundo grado por el jurado que entendió en su caso. Be dicha sentencia apeló ante este Tribunal. Al apelar ante nos, no pudo hacer uso de la transcripción de la evidencia por haber fallecido el taquígrafo que tomó las incidencias del caso. El acusado y apelante, antes de perfeccionar su apelación, solicitó un nuevo juicio, alegando como fundamento, la muerte de dicho taquí-grafo y la ilustrada Sala sentenciadora denegó dicha moción de nuevo juicio y ordenó que se procediera a preparar una exposición del caso, en substitución de la transcripción de la evidencia. La apelación se perfeccionó y la sentencia dictada fué confirmada por nosotros, Pueblo v. Serbía, supra. Aun-que el acusado y apelante en el primer caso señaló como error *790la negativa de la ilustrada Sala sentenciadora, no pudimos pasar sobre ella, por no haberse apelado de la resolución de-clarando sin lugar la moción de nuevo juicio.
El acusado y apelante radicó posteriormente en la ilus-trada Sala sentenciadora una moción solicitando “la anula-ción del proceso y sentencia y nuevo juicio”, donde sustan-cialmente alegó: (a) que la legislación vigente “le garantiza al peticionario el derecho de apelar a base del récord taqui-gráfico” ; (b) que es “indispensable y mandatorio que se to-men taquigráficamente las instrucciones que el Juez le da al jurado, ya que de acuerdo con la Ley del 30 de marzo de 1904, el Tribunal Supremo tiene poder para revisar las ins-trucciones que el juez sentenciador le da al jurado para de-terminar si se han cometido errores que han perjudicado los derechos sustanciales de los acusados aun cuando dichos errores no fueren señalados por los abogados en los alegatos presentados ante el Honorable Tribunal”; (c) que de no tomarse taquigráficamente las instrucciones que da el Juez al Jurado, procede que se le conceda un nuevo juicio al acu-sado; (d) que de no concedérsele un nuevo juicio al peticio-nario se le estaría privando a éste de su libertad sin el debido proceso de ley. La ilustrada Sala sentenciadora denegó la anterior moción y de dicha resolución, apela de nuevo ante nos el acusado y apelante señalando los siguientes errores:
“Primer error: la decisión del juez sentenciador privó al acusado de su libertad sin el debido proceso de Ley garan-tizado por las Enmiendas 5 y 14 de la Constitución de E. U. y el Artículo II sección VII de la Constitución del Estado Libre Asociado de Puerto Rico;
“Segundo error: la decisión del juez sentenciador está en conflicto con las decisiones del Tribunal Supremo de Puerto Rico que autoriza la concesión de un nuevo juicio cuando no se puede perfeccionar una apelación debido a la muerte del taquígrafo.” —
Ambos errores presentan, en realidad de derecho, una sola cuestión: si el hecho aue haya muerto el taquígrafo que tomó *791las declaraciones e incidencias de la vista, le da derecho al acusado y apelante a un nuevo juicio. Tal cuestión la resol-vimos específicamente en el caso de Pueblo v. Reyes, 76 D.P.R. 296, (Ortiz), (1954), cita precisa a las págs. 300-301, donde resolvimos:
“En una opinión emitida por la Corte Suprema de California el 19 de mayo de 1950, en el caso de People v. Chessman, 35 Cal.2d 455, se resolvió que ni la muerte de un taquígrafo ni la imposibilidad de preparar una transcripción de evidencia pueden servir de fundamento para la concesión de una moción de nuevo juicio. Se resuelve que el artículo 1181 del Código Penal de California, que corresponde al 303 de nuestro Código de Enjuiciamiento Criminal, establece que una moción de nuevo juicio puede concederse solamente en virtud de los funda-mentos enumerados en ese artículo, y que ni la muerte de un taquígrafo ni la imposibilidad de preparar la transcripción de evidencia están incluidos en los fundamentos señalados especí-ficamente en tal artículo.
“La doctrina expuesta en los casos citados coincide con el peso de las autoridades en los Estados Unidos. 39 Am. Jur. 51; 66 C. J. S. 66, 67, 103. Ratificamos la tesis de que, en casos criminales, los fundamentos especificados en el artículo 303 son exclusivos y no pueden ser ampliados por las cortes, y que la alegación que le sirve de base a la moción de nuevo juicio en el caso de autos no es uno de los fundamentos enumerados en el artículo 303. Por lo tanto, actuó correctamente el tribunal a quo al declarar sin lugar la moción de nuevo juicio.
“No estamos de acuerdo con la tesis del apelante al efecto de que el resultado a que hemos llegado, o la doctrina que hemos adoptado, envuelve problema alguno de invalidez cons-titucional. La concesión de un nuevo juicio envuelve un pri-vilegio concedido por la ley que puede ser restringido, regla-mentado o modificado de acuerdo con los términos o condi-ciones que señale el legislador. 39 Am. Jur. 36. La alegada severidad o injusticia de la omisión de los fundamentos aquí envueltos como base para la concesión de un nuevo juicio es cuestión a ser resuelta por el legislador.”
Generalmente el derecho de apelación no es un derecho constitucional en el sentido de no haber sido incluido especí-ficamente como uno de los derechos inalienables dentro de la *792constitución. Es cierto que tan pronto el derecho de apela-ción se incorpora a un sistema de justicia pública, por ac-ción legislativa, entra a formar parte del debido proceso de ley y por lo tanto adquiere una categoría cuasi-constitucional: Frank v. Mangum, 237 U.S. 309, 59 L. Ed. 969 (1915) ; Cochran v. Kansas, 316 U.S. 255, 86 L. Ed. 1453 (1942) ; Venial of Appeal, 19 A.L.R.2d 792, 795, 808, (1951) [Monografía] ; Boykin v. Huff, 121 F.2d 865 (1941), pero no es menos cierto, que tratándose de un derecho que inicialmente es estatutario, la Legislatura tiene el derecho de prescribir la forma en que se ha de apelar. Por tanto, la Legislatura puede prescribir que se apele por medio de una transcripción de la evidencia, y en caso que no se pueda preparar dicha transcripción de la evidencia, que se apele mediante una ex-posición del caso, sin que dicha forma alternativa represente una violación del debido proceso de Ley.
Como cuestión de realidad, en este caso, el acusado y apelante tuvo una apelación suficiente, Pueblo v. Serbía, supra. Ahora pretende otra nueva apelación, alegando que este Tribunal tiene facultad para revisar las instrucciones del Juez al jurado. Casualmente las instrucciones del Juez al jurado es una de las partes de la exposición alternativas del caso más susceptible de reproducción exacta. En su primera apelación, lo que el acusado planteó fué que el Juez no dió instrucciones de homicidio porque el Juez creyó que no había prueba suficiente que ameritara tal instrucción. No vemos cómo ahora podría, dentro del mismo caso, señalar otro error distinto.

Debe confirmarse la sentencia apelada.

Los Jueces Asociados Sres. Sifre y Pérez Pimentel con-curren én el resultado.